--------------------------------------------------------------------------------

Exhibit 10.2

Purchase Agreement

(English Summary)

Party A: Great Shengda as purchaser

Party B: Creo Prepress (Shanghai ) Co., Ltd. as supplier

Date of Signing April 12, 2009  



Name of Products

Image Output System

 



Total Contract Price

RMB 1,880,000.00

 



Place of Delivery

At the Purchaser’s site

 



Country of Origin &

Kodak Graphic Communications Canada Company

Manufacturer



Time of Delivery

The Supplier will use best efforts to deliver within 60 days after this Contract
has taken effect and the Purchaser has advanced the payment pursuant to the
Terms of Payment.


Terms of Payment  

The total Contract Price shall be payable in the following installments:

  1.

10% as deposit upon execution of this Contract

2.

85% of contract price shall be paid by T/T before the Purchase in favour of the
Supplier.

3.

The balance 5% contract price shall be paid by T/T after the Purchaser signing
the Completion of Installation within one week.

4.

If any payment is delayed, all incurred losses and costs, including interest
and/or storage charge, shall be bome by the Purchaser. In addition, the Supplier
may terminate this Contract or delay the time of shipment accordingly.

5.

The Purchaser shall bear all bank and other charges incurred in performing its
payment obligations to the Supplier.

   



Warranty 1.

The Supplier warrants that the Goods hereof shall be free from defects of
material and workmanship and in all respects in accordance with the
specifications stipulated in this Contract. The warranty period shall be 12
months, starting from the Completion of Installation but shall not exceed 14
months from the time of delivery ex-works.

2.

During the Warranty Period, the Supplier shall, in its discretion, replace or
repair and defective or non-conforming component of the Goods.

3.

The foregoing Clauses 1 and 2 are the exclusive and only warranties with respect
to the Goods. All other warranties, express, implied or statutory are excluded
to the extent permissible by law.

     

Dispute Resolution

All disputes arising from or in connection with this Contract or the execution
thereof shall be settled friendly through negotiation. In case no payment can be
reached through negotiation, such disputes may then be submitted to the court
where the Supplier is located for resolution through litigation proceedings.

   

--------------------------------------------------------------------------------